Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillett (US 2021/0349465 A1).
	Regarding claim 1, Gillett teaches an electric vehicle (autonomous scooter 100A), comprising: a steering element (steering column 116) that can include a handle bar element (the right handle 117a and the left handle 117b); a platform (platform 102) configured to support a rider of the electric vehicle; at least one front wheel (wheel 108a) and at least one rear wheel (wheel 108b); an electric motor (electric motor 109) configured to provide a mechanical power to at least one of the front and rear wheels; a battery housing (compartment 200) configured to removably receive and hold one or more battery packs (battery 204, paragraph [0044]), wherein the one or more battery packs are configured to power the electric vehicle (paragraph [0043]); and a camera (video camera 323).
	Regarding claim 2, Gillett teaches a communication module (Bluetooth communication module 802, 202) coupled to the camera (paragraphs [0063] and [0066]).
	Regarding claim 3, Gillett teaches that the camera is selected from one or more of: devices producing images or image sequences from measurements of the physical world (paragraph [0047]); or when the image formation cannot be described as photographic; IR; acoustic; magnetic resonance imaging; ultrasonography; and virtual.
	Regarding claim 4, Gillett teaches the camera is coupled to an intrusion detection module (pressure sensor 209; paragraphs [0061] and [0064]).
	Regarding claim 10, Gillett teaches that the camera is coupled to a controller (power control module 213, paragraph [0064]).
	Regarding claim 11, Gillett teaches all the limitation as discussed in claims 4 and 11 above.
	Regarding claims 12 and 13, Gillett teaches an engine control module (a motor controller 212) coupled to the communication module (Bluetooth devices 202, paragraph [0041]).
	Regarding claim 14, Gillett teaches that the engine control module is configured to control the electric motor (paragraphs [0042]- [0045]).
	Regarding claim 15, Gillett teaches that the engine control module is configured to stop the electric motor running (paragraphs [0061]).
	Regarding claim 16, Gillett teaches a positioning module (localizer system 319, paragraph [0049]).
Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US 2019/0248439 A1).
	Regarding claim 1, Wang (Figures 1-15) teaches an electric vehicle (electric scooter 100), comprising: a steering element (steering unit 112) that can include a handle bar element (handlebar 142); a platform (foot deck 106) configured to support a rider of the electric vehicle; at least one front wheel and at least one rear wheel (front wheel 108 and rear wheel 109); an electric motor (electric motor 134) configured to provide a mechanical power to at least one of the front and rear wheels; a battery housing (casing 144) configured to removably receive and hold one or more battery packs (battery unit 146), wherein the one or more battery packs are configured to power the electric vehicle; and a camera (plurality of cameras 304, 352, 364).
	Regarding claim 2, Wang teaches a communication module coupled to the camera (communication module 190).
	Regarding claim 3, Wang teaches that the camera is selected from one or more of: devices producing images or image sequences from measurements of the physical world (paragraph [0108]); or when the image formation cannot be described as photographic; IR; acoustic; magnetic resonance imaging; ultrasonography; and virtual.
	Regarding claim 4, Wang teaches that the camera is coupled to an intrusion detection module (camera of the HMI unit 186, paragraph [0135]).
	Regarding claim 5, Wang teaches that the intrusion detection module is used for detecting whether the electric vehicle is invaded illegally (paragraph [0135]).
	Regarding claim 6, Wang teaches that the camera is used to turn the motor on and off (paragraph [0162]).
	Regarding claim 7, Wang teaches that the camera is used for acquiring an image when the camera is started (paragraph [0135]).
	Regarding claim 8, Wang teaches that the image is sent to the communication module (paragraph [0108]).
	Regarding claim 9, Wang teaches that the communication module sends the image to an interface or a terminal (paragraph [0108]).
	Regarding claim 10, Wang teaches that the camera is coupled to a controller (paragraph [0118]).
	Regarding claim 11, Wang teach all the limitations as discussed in claims 4 and 10 above.
	Regarding claim 12, Wang teaches an engine control module (gear shifter 158, brake lever 150).
	Regarding claim 14, Wang teaches that the engine control module is configured to control the electric motor (paragraph [0095]).
	Regarding claim 15, Wang teaches that the engine control module is configured to stop the electric motor running (paragraph [0095]).
	Regarding claim 16, Wang teaches a positioning module (telematics unit 182, paragraph [0132]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2021/0349465 A1) in view of Park et al. (US 2021/0284267 A1) hereinafter, Park.
	Regarding claim 17, Gillett teaches all the limitations of claim 1. However, Gillett does not teach a controller configured to perform face recognition.
	Park teaches a controller (controller 160) configured to perform face recognition (paragraph [0015]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Gillett device, in view of park, with a controller capable of performing face recognition. Doing so would make controlling of the vehicle possible based on the user’s status, which would enhance the safety of the user.
	Regarding claim 18, the combination of Gillett in view of Park teaches that face recognition includes face feature information (Park, paragraph [0075], [0077]- [0078]).
	Regarding claim 19, the combination of Gillett in view of Park teaches that the face feature information is sent to the communication module (Park, paragraph [0059]).
	Regarding claim 20, the combination of Gillett in view of Park teaches a monitoring controller configured to perform face tracking on a camera image (Park, paragraph [0075], [0077]- [0078]).
Regarding claim 21, the combination of Gillett in view of Park teaches a monitoring controller configured to perform face tracking on a camera image to obtain a face area and carry out face recognition on the face area (Park, paragraph [0075], [0077]- [0078]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach electric vehicles with one or more cameras of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611